Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 8/27/2020. Claims 165, 168, 174-175, 178, and 180 have been amended. No claims have been further cancelled. New claims 191-193 have been added. Therefore claims 165-170, 174-180, 184, and 186-193
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner has found applicant’s arguments directed to claims 165 and 175 on page 8 of the remarks filed 8/27/2020 regarding the impervious material of the flexible containers to be convincing.
Regarding the device claim 165, the closest prior art of record Nickelson (2014/0257153) discloses a system comprising: an inner wearable system worn, during use, on a torso of a subject, wherein the inner wearable system is a flexible vest (22; vest)  comprising an opening for a head of the subject and openings for arms of the subject (as shown in Nickelson's FIG. 6); a plurality of engines (19; power pods) which when activated apply an oscillation force (directional stroking percussion) (Nickelson, para. 0044) to at least one treatment area of the subject, wherein the oscillation force mobilizes, during use, at least some secretions in an airway within the subject at least adjacent the treatment area (mobilizing mucus, as shown in Nickelson’s FIG. 2) (Nickelson, para. 0044); a flexible container (29; pockets) for containing at least one of the plurality of engines (power pods are mounted within a pocket) (para. 0038), wherein the flexible container is releasably couplable to the inner wearable system such that the at least one of the plurality of engines is selectively positionable within the flexible containers (within pockets 29) relative to the subject using a positioning system (33, 34, 35; hook and loop fasteners, cavity – pockets can be removed and positioned accordingly) (Nickelson, para. 0038), wherein the positioning system allows positioning the flexible container such that the oscillation force is applied to at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/Primary Examiner, Art Unit 3785